ACCEPTED
                                                                                              01-15-00055-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         9/1/2015 11:35:01 AM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK


                                  NO.Ol-15-00055-CR

JOSE PABLO LOPEZ,                              IN THE COURT OF APPEALS
                                                                  FILED IN
                                                                  1st COURT OF APPEALS
            APPELLANT                                                 HOUSTON, TEXAS
                                                                  9/1/2015 11:35:01 AM
v.                                             FIRST         SUPREME        JUDICIAL
                                                                  CHRISTOPHER     A. PRINE
                                               DISTRICT                   Clerk


THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS

                   MOTION FOR EXTENSION OF TIME TO
                     FILE STATE'S RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Coutt of Appeals as follows:

1. The appellant was convicted of CAPITAL MURDER, and was sentenced on
   December 11, 2014. The trial case was styled as Slate of Texas v. Jose Pablo LJpe~ in
   the 122nd Judicial District Court of Galveston County, Texas, Cause No. 01-CR-
   1330. Appellant filed timely Notice of Appeal. The Appellant's brief was filed with
   this Court on 8/3/2015.

2. The present due date for filing the State's brief is 9/2/2015.

3. This is the State's first motion for extension of time to file its brie£

4. The State requests an extension to file its brief on or before 11/2/2015.

5. The State requests this extension not for delay but because during the last thirty
   days, the undersigned attorney for the State:

                                              t
      •   Completed a reply brief in Harold Nonvood P. Slate, 01-14-01005-CR on
          8/3/2015.

      •   Completed a reply brief in William Cody Thompsoll v. State, 14-15-00174-
          CR& 14-15-00175-CRon 8/7/2015.

      •   Attended a Capital Murder CLE in Plano, TX from 8/25/2015-
          8/28/2015.

      • Is solely responsible for all Post-Conviction Writs of Habeas Corpus for
        Galveston County and completed 2 post-conviction writ answers on case
        numbers: ll-CR-2100-83-2 (Rodney Scott Smith); 09-CR-3398-83-1, 09-CR-
        3399-83-1,09-CR-3400-83-1 (Chad Alltho'!Y Brow/I).

6. The State must also complete its response brief to HellTY Tobar P. State, 14-15-00011-
   CR, due on 10/14/2015.


WHEREFORE, PREMISES CONSIDERED, the State respectfully requests that this
Court of Appeals extend the time to file the State's brief until November 2, 2015.


                                  Respectfully submitted,

                                 JACK ROADY
                                 CRIMINAL DISTRICT ATTORNEY
                                 GALVESTON COUNTY, TEXAS

                                  lsi Rebecca Klaren
                                  REBECCA KLAREN
                                  Assistant Criminal District Attorney
                                  600 59'h Street, Suite 1001
                                  Galveston County, Texas 77551
                                  Tel.(409)766-2355, fax (409)766-2290
                                  State Bar Number: 24046225
                                  rcbccca.k1 arcn@co.!,ralvcston.tx.lIs




                                           2
                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 277 words.


                                        lsI Rebecca Klaren
                                        REBECCA KLAREN
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas



                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was faxed! emailed! eFiled ! or mailed to Winston Cochran, Attorney for Appellant,

at winsroncochran@comcast.nct or P.O. Box 2945, League City, TX 77574, on

September 1, 2015.

                                               lsI Rebecca Klare/I
                                               REBECCA KLAREN
                                               Assistant Criminal District Attorney
                                               Galveston County, Texas




                                           3
                                                      AFFIDAVIT

THE STATE OF TEXAS


 COUNTY OF GALVESTON


                       Before me, the undersigned authority, on September 1, 2015, appeared Rebecca

 Klaren, who by me duly sworn did depose and state on oath the following:

                              "I, Rebecca Klaren, Attorney for the State of Texas, have read the

                       Motion for Extension of Time to File the State's Brief, and swear that the

                       information contained therein is true and correct."



                                                    ':'~:cc C~
                                                    REBECCA KLAREN
                                                    Assistant Criminal District Attorney
                                                    Galveston County, Texas




                       SWORN TO AND SUBSCRIBED before me on September 1, 2015.



  ",":~~''!:~~'"
$'~'
   ·;··('io
i~~"
                           HEATHER GRUBEN
              \1-i, Notory PubtIC. State at Texos
                                                    ~ ~~
\*':"         '::-j      My CommIssion Expires      NOTARY PUBLIC in and for
 '>"Z::':fi.::'$.,""         May 06, 2019
                                                    the State of Texas




                                                             4